Citation Nr: 0300785	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein his claim of 
service connection for PTSD was denied. 

In June 2001, a personal hearing was conducted at the RO.  
In October 2001, the Board remanded the veteran's claim in 
order to notify the veteran of new legislation and obtain 
more information to verify the veteran's claimed 
stressors. 


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of 
the veteran's claim for service connection has been 
obtained and examined, and all due process concerns as to 
the development of the claim have been addressed.

2. During his period of active service, the veteran was a 
member of the 872nd Quartermaster Bath Company.

3. The veteran was not engaged in combat with an enemy, 
nor was he the recipient of the any awards, medals or 
citations indicative of combat service.

4. The veteran's alleged stressors -- including pulling 
guard duty at night alone and almost shooting a child -- 
have not been independently verified and cannot be so 
verified based on the information currently in the record.

CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from 
PTSD as a result of exposure to stressors during his 
active military service.  The Board concludes that he is 
not entitled to service connection for PTSD.  The record 
does not contain credible supporting evidence that his 
claimed in-service stressors occurred.  His claimed 
stressors -- including pulling guard duty at night alone 
and almost shooting a child -- cannot be verified based on 
the available information.

I.  Entitlement to Service Connection for PTSD

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  In addition, certain disorders may 
be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one-year) following separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).

In general, establishing service connection for a 
disability requires the existence of a current disability 
and a relationship or connection between that disability 
and a disease or injury incurred in service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002).  There must also be a link, established 
by medical evidence, between the veteran's current 
symptoms and an in-service stressor as well as credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002).  Under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  See 38 
C.F.R. § 4.125 (2002).

The Board notes that 38 C.F.R. 3.304(f) was amended 
effective March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) 
(2002).  These amendments, however, make substantive 
changes only with regard to adding material concerning 
PTSD claims based on in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although the RO has not 
considered these amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's 
consideration of the claim, as these amendments do not 
affect this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby).

Most of the veteran's service medical and personnel 
records are unavailable.  The National Personnel Records 
Center reported that they did not have such records for 
the veteran, and that they had probably been accidentally 
destroyed in a 1973 fire at that facility.  Available 
service medical records show no complaints, treatment, or 
diagnosis of PTSD.  VA outpatient treatment records from 
1999 to 2002 list a diagnosis of chronic PTSD with 
symptoms including anxiety, irritability, sleep 
disruption, nightmares, and anger control.     

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of 
a claimed in-service stressor; 2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and 3) medical evidence of a causal nexus, or 
link, between the current symptomatology and the specific 
claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
self or others"; and 2) which produced in the veteran a 
response involving intense fear, helplessness, or horror.  
See Cohen, at 141 (citing the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 1994) (DSM-IV)).  It 
is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for 
the purposes of supporting a diagnosis of PTSD.  See 
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the 
existence of the claimed in-service stressor, it must be 
determined whether or not the veteran engaged in combat 
with the enemy, or served in combat.  If the claimed 
stressor is related to the veteran having engaged in 
combat with the enemy, it must be determined whether the 
claimed in-service stressor is consistent with the 
circumstances, hardships, or conditions of the combat in 
which he participated.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) and (f).  If the veteran did not serve 
in combat, the stressors must be independently verified by 
other sources.  The inquiry here includes what, if any, 
combat medals or decorations were awarded the veteran; 
what military occupational specialty (MOS) the veteran 
had; when, if, and how other service personnel died, and 
the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the 
service personnel records, on the veteran's Form DD 214, 
and in unit histories and morning reports.  The only 
medical evidence that could provide such information would 
be those records compiled in service.

Based on the veteran's DD 214 service record, the Board 
finds that the veteran was not involved in combat.  The 
veteran's records note that he was in foreign service for 
one year, two months, and twenty-two days.  The record 
also shows that the veteran was a member of the 872nd 
Quartermaster Bath Company while assigned in Korea.  Based 
on his active service, the veteran was awarded the Korean 
Service Medal with two Bronze Service Stars and the United 
Nations Service Medal.  These records do not show that 
either the veteran's type of military service or awards 
received are indicative of combat service.    

The RO requested the veteran to provide detailed 
information about the stressors that he asserted caused 
his PTSD.  He was provided a form and advised to provide 
as much information as possible, including the date and 
place of the stressful incidents, his unit assignments at 
the time, and the names of the people involved.  In June 
2000, a completed form was received by the RO and listed 
that the veteran's service was in Korea with the 872nd Bath 
Co. from April or May 1952 to May 1953.  The veteran also 
identified two stressors as 1) pulling guard duty mostly 
at night alone and 2) almost shooting a little boy in 
April or May 1952.  As the stressors, which the veteran 
has described, are not combat related, there must be 
independent verification that the claimed stressors 
actually occurred.  The record contains no independent 
verification of the incidents described by the veteran 
above.  In April 2001, the RO sent a letter, which 
requested that the U.S. Armed Services Center for Unit 
Records Research (CURR) provide verification of the 
veteran's claimed stressors.  In a December 2001 letter, 
the CURR responded that it was unable to verify the 
veteran's claimed stressors.      

The Board acknowledges the veteran's complaints of 
residuals of PTSD.  The veteran has not demonstrated that 
he has the medical expertise that would render competent 
his statements as to the relationship between active 
military service and his current residuals of PTSD.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and his current complaints of 
PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).

The Board concludes that the preponderance of the evidence 
is against the veteran's claim for service connection of 
PTSD.  Noncombat stressors to which the veteran attributes 
his claimed PTSD have not been independently verified.  
Without independent verification of the noncombat 
stressors claimed by the veteran, the Board concludes that 
service connection for PTSD is not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the veteran's claim for service connection 
of PTSD must be denied.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO 
advised the veteran of the evidence necessary to support 
his claim for service connection for PTSD.  The appellant 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable 
efforts to obtain relevant records adequately identified 
by the veteran.  In a June 2000 statement, the veteran 
mentioned that he had been hospitalized in a Montgomery, 
Alabama VA facility in 1959. Such medical records from 
1959, however, would neither show that the veteran had 
manifested a psychosis within his initial post-service 
year nor provide evidence to verify the veteran's claimed 
in-service noncombat stressors.  Therefore, they are not 
pertinent to this claim.  All other evidence identified by 
the veteran relative to this claim has been obtained and 
associated with the claims folder.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
in November 2001, which notified him of the type of 
evidence necessary to substantiate his claim.  VA also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make 
sure the records were received by the VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  


ORDER

Service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

